Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Currently, claim 11 is pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement (IDS)
The information disclosure statement submitted on 03/08/2021 ("03-08-21 DS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 03-08-21 IDS is being considered by the examiner.

Claim Rejections - 35 USC § 101 (Double Patenting)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is drawn to the same invention claimed in the Parent Patent No. 10,944,029 B2 to Im et al.  ("'029 Patent Patent").
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
Regarding independent claim 1 of the present application, the independent claim 1 of the '029 Parent Patent recites a light emitting device comprising (col. 22, ln 54 - "A light emitting device comprising"):
a base substrate including a light emitting region (col. 22, ln 54 - "a base substrate including a light emitting region");
a dam formed of an insulating material, spaced from two opposite edge sections of the base substrate, disposed between the two opposite edge sections of the base substrate, disposed on the base substrate and defining the light emitting region (col. 22, ln 56-59 - "a dam formed of an insulating material, spaced from two opposite edge sections of the base substrate, disposed between the two opposite edge sections of the base substrate, disposed on the base substrate, and defining the light emitting region");
a first electrode disposed on the light emitting region (col. 22, ln 61 - "a first electrode disposed on the light emitting region");
a second electrode disposed on the light emitting region, the second electrode spaced apart from the first electrode (col. 22, ln 62-64 - "a second electrode disposed on the light emitting region, the second electrode spaced apart from the first electrode");
LEDs disposed on the light emitting region and electrically connected to one or more of the first electrode and the second electrode (col. 22, ln 65-67 - "LEDs disposed on the light emitting region and electrically connected to one or more of the first electrode and the second electrode"); and
a third electrode disposed on the light emitting region and directly contacting at least one of the first electrode and the second electrode (col. 23, ln 1-3 - "a third electrode disposed on the light emitting region and directly contacting at least one of the first electrode and the second electrode.").

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.






Claim Rejections - 35 USC § 1022
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub. No. US 2018/0069161 A1 to Kawaguchi to et al. ("Kawaguchi").
Fig.  11 of Kawaguchi has been annotated to support the rejection below:
[AltContent: textbox (E1\2)]
[AltContent: textbox (E1)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    312
    379
    media_image1.png
    Greyscale


Regarding independent claim 1, Kawaguchi teaches a light emitting device (see Fig. 11 as annotated above for example) comprising:
a base substrate 7 (para [0033] - "a substrate 7") including a light emitting region 406 (para [0106] - "second light-emitting unit 406");
a dam 10 (para [0038] - "a resin dam 10") formed of an insulating material (resin), spaced from two opposite edge sections of the base substrate 7, disposed between the two opposite edge sections of the base substrate 7, disposed on the base substrate 7 and defining the light emitting region 406;
a first electrode E1 (Fig. 11 shows a wire 20 annotated as E1 which is connected to blue light-emitting LED chip 8.) disposed on the light emitting region 406;
a second electrode E2 (Fig. 11 shows a wire 20 annotated as E2 which is connected to blue light-emitting LED chip 8.) disposed on the light emitting region 406, the second electrode E2 spaced apart from the first electrode E1;
LEDs 8s disposed on the light emitting region 406 and electrically connected to one or more of the first electrode E1 and the second electrode E2; and
a third electrode 2 (para [0035] - "lead wiring 2") disposed on the light emitting region 406 and directly contacting the first electrode E1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2016/0211245 A1 to Do
Pub. No. US 2016/0172339 A1 to Do
Pub. No. US 2011/0254022 A1 to Sasano
Patent No. US 8,796,918 B2 to Kim et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        02 September 2022	


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant preliminarily amended claim 1 on 03/08/2021.
        2 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.